Citation Nr: 1008639	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  93-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected tinea versicolor.

2.  Entitlement to an initial compensable disability rating 
for service-connected psychiatric disorder associated with 
tinea versicolor, involving the neck.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to April 1972.

This matter had previously been before the Department of 
Veteran's Affairs (VA), Board of Veterans Appeals (Board) in 
December 1994, April 1996, March 1997, August 1998, and May 
1999, wherein it had been remanded for additional 
development.

In June 2002, the Board issued a decision which, in pertinent 
part, denied an increased disability rating for the Veteran's 
service-connected tinea versicolor.

In August 2003, a Joint Motion for Remand was filed with the 
United States Court of Appeals for Veterans Claims (Court), 
requesting that these issues be remanded for additional 
development.  Later that month, the Court issued an Order 
which vacated the Board's June 2002 decision, and remanded 
the case to the Board for readjudication consistent with its 
order.

Thereafter, in May 2004 and March 2006, the Board remanded 
the case to the VA Regional Office (RO) for additional 
development.  In January 2008, the Board issued a decision 
which, in pertinent part, denied an increased disability 
rating for the Veteran's service-connected tinea versicolor.  
The Veteran appealed that decision to the Court.

In July 2009, a Joint Motion for Partial Remand was filed 
with the Court, requesting that the issue be remanded for 
additional development.  Later that month, the Court issued 
an Order which, in pertinent part, vacated the Board's July 
2009 decision, and remanded the case to the Board for 
readjudication consistent with its order.  The case is now 
returned to the Board for appellate review.

During the pendency of this appeal, the Veteran perfected a 
substantive appeal as to the issue of an increased initial 
disability rating for the service-connected psychiatric 
disorder associated with tinea versicolor, involving the 
neck.  As such, this issue is also on appeal before the 
Board.

In a letter to the RO dated in August 2008, the Veteran's 
raised the issue of entitlement to service connection for a 
right hip disorder, to include as secondary to his service-
connected residuals of a right ankle fracture.  The Board 
does not have jurisdiction of this issue as it has not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The issue is, 
therefore, referred to the RO for appropriate action.

The issue of an increased initial disability rating for the 
service-connected psychiatric disorder associated with tinea 
versicolor, involving the neck, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

For the entire appeal period, the Veteran's service connected 
tinea versicolor more nearly approximates, by analogy, eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for tinea 
versicolor have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7806 (2001).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The veteran's claim of entitlement to a compensable initial 
disability rating for service-connected tinea versicolor 
arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service treatment records and reports of his post-service 
care.  He has also been afforded numerous VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009). Separate diagnostic 
codes identify the various disabilities.  Id.  It is 
necessary to evaluate the disability from the point of view 
of the Veteran working or seeking work, 38 C.F.R. § 4.2 
(2009), and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3 (2009).  If there is a question as to which evaluation to 
apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

Tinea Versicolor

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (codified at 38 C.F.R. § 4.118).  When a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (Nov. 19, 2003); see also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114; VAOPGCREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  The 
former criteria, on the other hand, if more favorable, may be 
applied without any such limitations.

The Veteran's tinea versicolor is rated as 10 percent 
disabling under Diagnostic Code 7806, by analogy to eczema.  
Pursuant to the former criteria contained in Diagnostic Code 
7806, a 10 percent disability rating is assigned for eczema 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area; and a 30 percent 
disability rating is assigned for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent disability rating required that 
the condition be productive of ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the revised rating criteria, Diagnostic Code 7806 
provides a 10 percent disability rating is assigned where at 
least five percent but not more than 20 percent of the entire 
body is affected, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve month period.  A 30 
percent disability rating is assigned where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affect, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  The highest disability rating of 60 percent is 
assigned when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affect, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve 
month period.  It is also noted that the disability may be 
rated as a disfigurement of the head, face, or neck pursuant 
to Diagnostic Code 7800, depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

Prior to August 30, 2002, a 10 percent disability rating was 
warranted for a moderately disfiguring scar of the head, 
face, or neck.  A 30 percent disability rating required that 
such a scar be severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent disability rating required that such a scar be 
completely or exceptionally repugnant, with deformity of one 
side of face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

Additionally, under the former criteria, when in addition to 
tissue loss and cicatrization there was marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent rating to 50 percent, 
and the 10 percent to 30 percent.  The most repugnant, 
disfiguring condition, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (2002). 

Under the revised rating criteria, Diagnostic Code 7800 
provides that a 10 percent disability rating is assigned when 
there is one characteristic of disfigurement.  The eight 
characteristics of disfigurement are (1) scar five or more 
inches in length; (2) scar at least one-quarter inch wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches; (6) skin texture abnormal in an 
area exceeding six square inches; (7) underlying soft tissue 
missing in an area exceeding six square inches; and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.  A 30 percent disability rating is warranted when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement.  A 50 percent disability rating is warranted 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features, or; with four or five characteristics of 
disfigurement.  An 80 percent disability rating is warranted 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features, or; with six or more characteristics 
of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1) (2009).

A VA skin examination report dated in August 1992 shows that 
the Veteran provided a history of a rash around his neck.  He 
reported treatment with medication that did not help.  He 
described that the areas affected by the rash were unbearably 
symptomatic at times, especially in heat.  There were dark 
brown papules on his neck and over his shoulders, and one 
patch on each side of his chest. There was a sharply outlined 
hyperpigmented patch in each groin and over his chest and 
upper thigh.  He reported occasional itching.  The examiner 
noted that the Veteran had tinea versicolor with symptoms 
keeping with subjective problems, but objectively he did not 
really have that much trouble.

A VA skin examination report dated in February 1995 shows 
that there were post-inflammatory changes in the groin and 
neck.  There were fibroepithelial polyps around the neck.  
Color photographs were taken which show that the Veteran's 
front and back neck, groin, and thigh areas were affected.

A private medical record from C. Cacamise, Jr., dated in 
April 1995 shows that the Veteran was diagnosed with pseudo-
acanthosis nigricans and that he said he had tinea 
versicolor.

A VA skin examination report dated in November 1996 shows 
that there were post-inflammatory changes on the neck and 
groin. There was intertrigo of the groin, bilaterally.  Color 
photographs were taken which show that the Veteran's front 
and back of the neck, groin, and buttock areas were affected.

A VA skin examination report dated in May 1997 shows that the 
Veteran had male pattern hair loss and seborrheic dermatitis 
of the scalp.  There were post-inflammatory hyperpigmentation 
changes in the groin, buttocks, under the arms, around the 
neck, and the right trunk.  There was no active rash at the 
time of examination as reported by the Veteran, but he stated 
that when it was active it was white and scaly.  Color 
photographs were taken which show the areas affected included 
the Veteran's head, front and back of the neck, buttocks, 
thighs, front and side trunk, axillae, and bottoms of the 
feet.

VA outpatient treatment records dated in August 1997 reveal 
that the Veteran had a hyperpigmented area in the groin area 
and an area of hyperpigmented circular lesion on the left 
side of the neck.  The assessment was tinea cruris and tinea 
corporis.

A VA skin examination report dated in September 1997 shows 
that the Veteran reported a rash that would come and go.  
There were post-inflammatory changes in the right groin, left 
groin, and the axillae.  There was some scattered dry skin on 
his lower legs.  He had some erythema and some signs of 
excoriations on his upper chest and right and left neck.  The 
examiner opined that the rash would not stop the Veteran from 
working.  The Veteran reported that the heat made the rash 
worse.  Color photographs were taken which show that the 
affected areas included the lower extremities around the 
ankles, hands, groin area, thighs, buttocks, axillae,  
shoulder areas, and head, face, and neck areas.

A lay statement from the Veteran's spouse dated in February 
1998 shows that the Veteran was said to have a body rash that 
was at its least active stage in the winter, worse in the 
spring, and severe in the summer.  She noted that he would 
scratch at times until he bled.  She reported that he 
scratched his groin, arm, and feet constantly.  Sometimes his 
rash was so bad it would flake up with flakes similar to 
dandruff, and that she refused to touch him when the rash was 
severe, or to wash his clothes with the family wash.  

A VA skin examination report dated in November 1998 shows 
that close examination from head to foot, including the scalp 
and feet, revealed that no exfoliation was seen.  There was 
no exudation, no crusting, and no ulceration.  There was no 
evidence of itching or excoriations.  The examiner did not 
see any disfigurement attributable to tinea versicolor, and 
active tinea versicolor was not present at the time of 
examination.  Color photographs were taken which show that 
the Veteran's head, front and back of the neck, axillae, 
chest, back and side of the trunk, groin, and buttock areas 
were affected.

A VA outpatient treatment record dated in December 1998 
shows, in pertinent part, that the Veteran's tinea was 
controlled.

A VA outpatient treatment record dated in May 1999 shows, in 
pertinent part, that the Veteran's tinea pedis had resolved.

A VA medical record dated in December 1999 shows that the 
Veteran had indicated that he did not want a skin examination 
until there was an exacerbation of his skin condition.

A VA medical record dated in October 2000 shows that the 
Veteran visited a VA facility in order to have pictures taken 
of his skin. Color photographs revealed symptoms affected the 
front and back of the neck, a wide area of the front and side 
of the trunk, the entire buttock area, and the tops and 
bottoms of both feet.

A VA outpatient treatment record dated in September 2001 
shows that the Veteran had tinea pedis which had resolved, 
and that he had used Clotrimazole cream.

A VA examination report dated in November 2003 shows that 
there was no evidence of a rash. 

A VA outpatient treatment record dated in June 2004 shows 
that there was no skin rash, and that the Veteran was using 
ointment as the occasion required. 

In an effort to conduct a skin examination of the Veteran 
during an active stage of tinea versicolor, which was said to 
occur in warm weather, a VA skin examination was conducted in 
June 2005.  The Veteran reported that his skin condition was 
continuous and never cleared.  He had been applying 
Ketoconizole cream twice daily.  He reported the skin rash 
was worse in warm weather and from early spring to mid to 
late fall.  He reported working as a maintenance worker for 
the postal service and worked outdoors.  He stated his skin 
condition was aggravated by working in the sun, and he would 
take vacation during the summer to avoid working in the sun.  
He reported (at time of examination) a rash under his neck 
and down his back to his buttock.  He described it as itching 
and reddened.  He stated it would leave his skin lighter as 
it healed.  He denied any systemic problems associated with 
this rash or its treatment.  He stated that his skin 
condition did not have any impact on his job performance.  He 
denied problems doing routine chores around the home.  He 
denied any pain, weakness, stiffness, swelling redness or 
heat from this rash.  He denied being incapacitated at any 
time because of the rash. Functionally, he was independent in 
activities of daily living, transfers, and ambulation. 

Physical examination revealed that he was in no acute 
distress.  The skin of the neck, shoulders, abdomen, anterior 
and posterior trunk and groin were smooth, without signs of 
inflammation, infection, excoriation, hypo- or 
hyperpigmentation or disfigurement.  There was no presence of 
an active dermatitis or tinea versicolor.   There was no 
inflammation, edema, or keloid formation.  There was a large 
discolored area on the right side from a burn.  The exposed 
area was said to be zero percent.  The entire body surface 
affected was zero percent.  The impression was normal skin 
examination.

VA outpatient treatment records dated from December 2004 to 
December 2007 show intermittent treatment for reported 
episodes of tinea pedis.  The symptoms were treated with 
clotrimazole and Nizoral as needed.  A treatment record dated 
in May 2007 showed that the skin was warm, dry and intact. 

VA outpatient treatment records dated from January 2007 to 
November 2008 show intermittent treatment for tinea pedis 
which was treated effectively with Nizoral.

Having carefully considered the evidence of record, the Board 
finds that resolving all reasonable doubt in the Veteran's 
favor, the color photographs of record dated in February 
1995, November 1996, May 1997, November 1998, and October 
2000, cumulatively suggest that 20 to 40 percent of the 
Veteran's entire body is affected by the disability.  While 
the VA examiners in February 1995, November 1996, May 1997, 
November 1998, and October 2000, failed to provide an 
estimate as to the percentage of the Veteran's entire body 
surface area that was affected, extensive symptomatology has 
been demonstrated by the many photographs showing that the 
disability affects the Veteran's top of the head, front and 
back of the neck, a wide area of the front and side of the 
trunk, the groin area, the entire buttock area, the chest, 
the shoulder areas, the axillae, the hands, the ankles, and 
the tops and bottoms of both feet.  

The Board recognizes that the June 2005 VA examination report 
concluded that zero percent of the Veteran's entire body 
surface area was affected.  However, this conclusion appears 
to have been rendered during an inactive stage of the 
Veteran's disability, and the findings represented by the 
various color photographs of record, along with the competent 
lay evidence presented by the Veteran and his spouse, suggest 
that when the disability is active, it cumulatively affects 
approximately 20 to 40 percent of the body surface area.  As 
such, the criteria for a 30 percent disability rating for the 
Veteran's tinea versicolor have been met under the revised 
rating criteria of Diagnostic Code 7806.  

The Board also finds that the various competent statements of 
the Veteran and his spouse of record demonstrate that the 
Veteran experiences constant itching of the affected areas.  
In this regard, the Board finds probative the February 1998 
lay statement from the Veteran's spouse in which she 
indicated that the Veteran would scratch constantly, at times 
until the point where he would bleed.  As such, the criteria 
for a 30 percent disability rating for the Veteran's tinea 
versicolor have also been met under the prior rating criteria 
of Diagnostic Code 7806.

As the nature of the Veteran's disability is such that the 
Veteran's symptoms are active intermittently, reasonable 
efforts to fully assess the Veteran's disability at its most 
symptomatic stage have been difficult.  Nevertheless, given 
the medical evidence of record, to include the numerous 
photographs and the competent lay evidence, and resolving 
reasonable doubt in the Veteran's favor, since the effective 
date of service connection, the Veteran's symptoms have been 
manifested by constant itching and warrant an initial 
disability rating of 30 percent under the prior rating 
criteria of Diagnostic Code 7806.

The Board finds, however, that the highest 60 percent 
disability rating is not warranted under the revised rating 
criteria of Diagnostic Code 7806 as the preponderance of the 
evidence of record does not suggest that more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
are affected, or that there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs that is required during a twelve 
month period.  Even in considering the color photographs of 
record, the Board cannot conclude that over 40 percent of the 
body surface area has been affected by the skin disorder, and 
the medical evidence of record has not suggested the near 
constant use of immunosuppressive medication.  In fact, 
intermittent VA outpatient treatment records dated from 
December 1998 to November 2008 show a disability that was 
described as controlled or resolved with the periodic use of 
topical ointments but without systemic therapy.

In considering the former rating criteria of Diagnostic Code 
7806, in order to obtain the next higher disability rating of 
50 percent, the evidence would have to show that the skin 
disability is manifested by ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  In 
reviewing the numerous VA examination reports and associated 
photographs, the evidence does not suggest that the Veteran's 
skin disability is manifested by such findings.  In this 
regard, in September 1997, the VA examiner specifically 
concluded that there were only some post-inflammatory 
changes, some scattered dry skin, some erythema, and some 
signs of excoriations.  In November 1998, the examiner 
specifically concluded that there was no exudation, no 
crusting, no ulceration, no evidence of itching or 
excoriations.  As noted, VA outpatient treatment records 
dated from December 1998 to November 2008 show a disability 
that was described as controlled or resolved with the 
periodic use of topical ointments but without systemic 
therapy.  As such, a disability rating greater than 30 
percent under the former rating criteria of Diagnostic Code 
7806 would not be warranted.

The Board has considered whether the Veteran would be 
entitled to a disability rating greater than 30 percent under 
any other applicable diagnostic code provision.  The Board 
has considered rating the Veteran's tinea versicolor pursuant 
to the revised rating criteria under Diagnostic Code 7800.  
However, a disability rating greater than 30 percent is not 
warranted under this diagnostic code provision as the 
evidence during the entire appellate period has not shown 
that the Veteran had visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features, or that he had four or five 
characteristics of disfigurement.  Neither the VA examination 
reports of record, nor the accompanying photographs suggest 
visible or palpable tissue loss or gross distortion or 
asymmetry of two features or paired sets of features (the 
nose, chin, forehead, eyes, ears, cheeks, and lips).  
Therefore, a disability rating greater than 30 percent for 
tinea versicolor under the revised rating criteria of 
Diagnostic Code 7800 would not be warranted.

In considering the former rating criteria of Diagnostic Code 
7800, in order to obtain the next higher disability rating of 
50 percent, the competent medical evidence of record would 
have to show that there was a disfiguring scar of the head, 
face, or neck that was completely or exceptionally repugnant, 
with deformity of one side of face or marked or repugnant 
bilateral disfigurement.  The evidence of record has not 
shown that there has been any disfiguring of the head, face, 
or neck.  The evidence also does not suggest that there was 
tissue loss and cicatrization coupled with marked 
discoloration and color contrast.

The statements of the Veteran and his spouse as to the 
frequency and severity of his symptoms have been considered 
in awarding the 30 percent disability rating under the former 
rating criteria of Diagnostic Code 7806.  In this regard, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119. However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the tinea versicolor 
warranted a disability rating  higher than 30 percent.  In 
this regard, the Board has particularly considered the VA 
examination reports and treatment records dated in the early 
to mid-1990's which reflected assessments of papules, 
hyperpigmented patches and lesions, fibroepithelial polyps, 
post-inflammatory changes, seborrheic dermatitis, dry skin, 
erythema, and some signs of excoriations; and the VA 
outpatient treatment records dated from December 1998 to 
November 2008 which show a disability controlled or resolved 
with periodic use of topical ointments.  As such, the 
Veteran's symptoms throughout the course of the period on 
appeal have not objectively been shown to warrant a staged 
disability rating greater than the 30 percent.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

Based upon the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that the Veteran's tinea 
versicolor most closely approximates the criteria for a 30 
percent disability rating under the former rating criteria of 
Diagnostic Code 7806 since the effective date of service 
connection.

Extra-schedular consideration

Finally, the Board finds that the Veteran's tinea versicolor 
does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular rating is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular rating is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extraschedular consideration.  There is no evidence 
of marked interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards 
with regard to the Veteran's tinea versicolor.  Treatment has 
been limited, the Veteran is not shown to have been 
frequently hospitalized due to his tinea versicolor, and he 
continues to work, albeit on a part-time basis (there is no 
evidence of record that the Veteran's working on a part-time 
basis is the result of his tinea versicolor).  Accordingly, 
the claim will not be referred for extraschedular 
consideration 


ORDER

An initial 30 percent disability rating for service-connected 
tinea versicolor is  granted, subject to the applicable 
criteria governing the payment of monetary benefits.
 





REMAND

Unfortunately, a remand is required in this case as to the 
issue of an initial compensable disability rating for 
service-connected psychiatric disorder associated with tinea 
versicolor, involving the neck.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran asserts that his service-connected psychiatric 
disorder is more disabling than reflected by the currently 
assigned initial noncompensable disability rating.  
Initially, the Board notes that in correspondence associated 
with his Appeal To Board Of Veterans' Appeals (VA Form 9), 
received by the RO in February 2009, when addressing the 
issue of an increased disability rating for his psychiatric 
disorder, the Veteran referred to medical evidence from the 
CUNA Mutual Group dated in May 2008.  A review of his claims 
file reveals that there are medical records from the CUNA 
Mutual Group dated in May 2008, however, such records refer 
to treatment for a right hip disorder and not for a 
psychiatric disorder.  As such, the Board is of the opinion 
that the Veteran should be contacted so that he may provide 
information regarding treatment for his psychiatric disorder 
by CUNA Mutual Group, and so that any identified records of 
such treatment may be obtained.

Additionally, in an effort to assess the current level of his 
disability, in December 2008, the Veteran underwent a VA 
mental disorders examination.  The VA examiner described the 
severity of the Veteran's symptoms as slight, and that his 
symptoms were episodic in nature and in remission.  The 
examiner also concluded that his symptoms did not affect his 
employment or social functioning.  However, in his February 
2009 correspondence, the Veteran indicated that the findings 
of the December 2008 examination did not accurately reflect 
the nature and extent of his current disability.  In this 
regard, he indicated that he had problems with his family, 
his job, and his social life as a result of his psychiatric 
disorder.  He also described problems with sleep; a tendency 
towards isolation; and a developing paranoia.  In light of 
the Veteran's competent statements as to his symptoms, and 
given the apparent discrepancy with the findings in the most 
recent VA examination report, the Board finds that further 
development is required before the Board decides this appeal.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Veteran to 
ascertain if he has obtained private 
treatment for his service-connected 
psychiatric disorder with the CUNA Mutual 
Group or any other private medical care 
provider.  If an affirmative response is 
received, the Veteran should be requested 
to forward any such private treatment 
records to the RO, or forward the Veteran 
an Authorization and Consent to Release 
Information to the VA (VA Form 21-4142), 
and obtain and associate with the claims 
file any identified private treatment 
records.  If a negative response is 
received from the Veteran, such should be 
associated with the claims file.

2.  The RO shall schedule the Veteran for 
an appropriate VA examination in order to 
determine the nature and severity of his 
service-connected psychiatric disorder.   
The entire claims file and a copy of this 
Remand must be made available to the 
examiner for review in conjunction with 
conducting the examination of the Veteran.

The report of examination should include a 
detailed account of all manifestations of 
the service-connected psychiatric 
pathology found to be present, referring 
to the Schedule of Ratings for mental 
disorders found at 38 C.F.R. § 4.132 
(1995) and 38 C.F.R. § 4.130 (2009).  All 
necessary and indicated special studies or 
tests, to include psychological testing, 
should be accomplished. The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF).

The examiner should state whether the 
Veteran's service-connected psychiatric 
disorder prevents him from securing or 
following substantially gainful 
employment.  The examiner should also 
describe how the symptoms of his service-
connected psychiatric disorder affect his 
social and industrial capacity, to include 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his activities of daily life.

In doing so, the examiner should 
acknowledge the Veteran's competent 
reports regarding the extent of his 
symptomatology.  Any opinions expressed 
must be accompanied by a complete 
rationale.

3.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claim adjudication.

4.  The RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


